Undercover, Presiding Justice.
Darlene Alice Githens filed a habeas corpus petition seeking to obtain the custody of her two minor children from James Henry Githens, their father. Custody of the children had been awarded to her under a divorce decree. The father’s wife and sister were also named as defendants. The father sought to have custody of the children awarded to him based on a material change of conditions affecting the children.
After an extensive hearing the trial court found that a material change of conditions had occurred and awarded the children to their father. The appeal is from this judgment. Held:
In Robinson v. Ashmore, 232 Ga. 498, 500 (207 SE2d 484) (1974) this court said that, "... if there is 'reasonable evidence’ in the record to support the decision made by the habeas corpus court in changing custody or visitation rights, then the decision of the habeas corpus court must prevail as a final judgment, and it will be affirmed on appeal.” There is reasonable evidence in this record to support the decision of the habeas corpus judgment.

Judgment affirmed.


All the Justices concur, except Gunter and Ingram, JJ., who concur in the judgment only.